Citation Nr: 0807325	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-40 606	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.



ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim is now in the 
jurisdiction of the RO in Chicago, Illinois.

In connection with his appeal, the veteran requested and was 
scheduled for a videoconference hearing before a Veterans Law 
Judge.  Although he was notified of the time and date of the 
scheduled hearing in a July 2007 letter, he failed to appear 
and neither furnished an explanation for his failure to 
appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2007), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  A review of the record indicates that 
the RO provided the veteran with VCAA notification letters in 
October 2003 and February 2004.  Since that time, however, 
the United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in the context of a claim to reopen, as 
is the case here, VA must look at the bases for the denial in 
the prior decision and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The RO has not yet provided the veteran with appropriate 
notice complying with Dingess/Hartman and Kent.  Thus, a 
remand is necessary.  

In addition, the record on appeal appears to be incomplete.  
The veteran has reported receiving treatment for a seizure 
disorder at the Hines VA Medical Center since 1961.  The 
earliest clinical records from that facility are dated in 
October 1975.  Under the VCAA, VA is required to obtain 
relevant records from a Federal department or agency.  
Indeed, VA may only end efforts to obtain such records if it 
is concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2006).  Given the nature of the issue 
on appeal, the Board finds that efforts are necessary in 
order to obtain these VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to what 
constitutes new and material evidence to 
reopen the claims of service connection 
for a seizure disorder, in accordance 
with Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The notice letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the Hines VA 
Medical Center and obtain clinical 
records pertaining to the veteran for the 
period from January 1961 to September 
1975.

3.  After the action above has been 
completed, the RO should then 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

